286 Wis. 2d 77 (2005)
2005 WI 145
704 N.W.2d 912
STATE of Wisconsin, Plaintiff-Respondent-Petitioner,
v.
Peter A. FONTE, Defendant-Appellant.
No. 2003AP2097-CR.
Supreme Court of Wisconsin.
Decided October 21, 2005.
¶ 1. PER CURIAM.
The defendant, Peter A. Fonte, moves the court to withdraw and reconsider its *78 opinion in State v. Fonte, 2005 WI 77, 281 Wis. 2d 654, 698 N.W.2d 594. Fonte contends that the court (1) made a factual error in footnote nine of its opinion; (2) should further address the court of appeals' rationale for granting relief in favor of Fonte; and (3) should "reconsider its conclusion that evidence of Fonte's aliases did not harm his defense because the nature of his crime was accidental rather than intentional."
¶ 2. To clarify the opinion, we modify ¶ 29, footnote 9, to read as follows:
9 The jury heard expert testimony that Fonte had a blood alcohol level at the time of the accident of at least 0.122.
¶ 3. The motion for reconsideration is denied without costs.
¶ 4. N. PATRICK CROOKS, J., did not participate.
*79